Citation Nr: 1109120	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  10-33 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a left shoulder condition.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is needed prior to appellate consideration of the claim.  After reviewing the record, the Board finds that the VA has not completed its duty to assist under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  Specifically, in an August 2010 substantive appeal, the appellant requested a hearing before a Veterans Law Judge sitting at the RO in St. Petersburg, Florida.  To date, no hearing has been scheduled.  Accordingly, the appellant must be provided the opportunity to testify at a hearing before a Veterans Law Judge.  38 C.F.R. § 20.1304(a) (2010).

Accordingly, the case is REMANDED for the following action:

1. The appellant should be scheduled for a Travel Board hearing at the RO before a Veterans Law Judge.  The appellant and his representative should be notified by letter of the date, time and place of such hearing.  A copy of the letter should be placed in the record.

2. After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


